ACCEPTED
                                                                                          03-14-00117-CV
                                                                                                 4058366
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      2/6/2015 3:11:54 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00117-CV

NASH JESUS GONZALES and                §      IN THE COURT OF APPEALS
                                                                FILED IN
GONZALES & GONZALES, P.C.,             §                      3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
    Appellants                         §
V.                                     §      THIRD   JUDICIAL2/6/2015 3:11:54 PM
                                                                DISTRICT
                                                                JEFFREY D. KYLE
                                       §                              Clerk
MARISSA ANN GONZALES                   §
    Appellee                           §      AUSTIN, TEXAS

    APPELLEE’S UNOPPOSED MOTION FOR A COPY OF THE RECORD

TO THE HONORABLE COURT:

        COMES NOW Appellee Marissa Ann Gonzales, and files her Unopposed

Motion for a Copy of the Record and respectfully shows the Court as follows:

                                      I.
                       MOTION FOR A CoPY OF THE RECORD

        Although the clerk’s record and reporter’s record have been prepared in this

case, the trial court ordered these records sealed by order dated September 15,

2011.

        Appellee is in need of both the clerk’s record and reporter’s record to

prepare Appellee’s Brief.     Appellee may also be required to recite or include

portions of the record in Appellee’s Brief or Appendix.         Therefore, Appellee

respectfully requests that this Court permit the Clerk to provide an electronic copy

of the complete clerk’s record and reporter’s record in this matter to Appellee’s

attorneys. Appellee also respectfully requests that this Court allow Appellee to cite

                                                                               Page 1
to and/or include portions of the clerk’s record and reporter’s record in Appellee’s

Brief and in the Appendix, as necessary.

      Appellee will use all due care to prevent disclosure of any information in the

record and to keep all information in the record confidential in the preparation of

Appellee’s Brief except for the limited purpose and use as set forth in this motion.

                                           II.
                             CONCLUSION AND PRAYER

      For the reasons discussed above, Appellee Marissa Ann Gonzales

respectfully requests that the Court grant her Motion for a Copy of the Record and

grant her requested use of the record as set forth in this motion.

                                 Respectfully submitted,

                                 SAVRICK, SCHUMANN, JOHNSON, McGARR,
                                 KAMINSKI & SHIRLEY, LLP



                                 Chirley”2
                                                                     U
                                 St e Bar No. 00795647
                                 Jessica Marcoux Hall
                                 State Bar No. 24046348
                                 The Overlook at Gaines Ranch
                                 4330 Gaines Ranch Loop, Suite 150
                                 Austin, Texas 78735
                                 512-347-1604
                                 512-347-1676 Facsimile
                                 Email:      wi lson@ssjmlaw.com
                                 Email:      jessica@ssjmlaw.com

                                 ATTORNEYS FOR APPELLEE


                                                                                Page 2
                     CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Thomas Cowart, counsel for Appellants,
by telephone on February 6, 2015 and he stated that he is not opposed to this
Motion for a Copy of the Record.

                                          9/A          /?4/
                                           J sica Marcoux all
                                                                        kp

                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this Motion for Substitution of
Counsel has been served on the following via the Efile system on this 6th day of
February, 2015:

      Thomas B. Cowart, Via email: tom@tcowart.com
      WASOFF & COWART, PLLC
      100 North Central Expressway, Suite 901
      Richardson, Texas 75080


                                          srcoux




                                                                           Page 3